       Case 1:18-cv-05405-TCB Document 11-1 Filed 12/20/18 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
JIN KWON and ASIAN AMERICANS )
ADVANCING JUSTICE-ATLANTA,           )
                                     )
                                     )
                   Plaintiffs,       )
                                     )           CIVIL ACTION
v.                                   )
                                     )           No. 1:18cv5405-TCB
                                     )
ROBYN A. CRITTENDEN, in her official )
capacity as Secretary of State,      )
                                     )
                                     )
                   Defendant.        )

                               PROPOSED ORDER

      Pursuant to the Joint Motion for Extension of Time, the new deadline for

Plaintiffs to file a motion for attorneys’ fees and related nontaxable expense is

January 10, 2019.




                                       U.S. DISTRICT COURT JUDGE
